IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00091-CV

              IN THE MATTER OF THE MARRIAGE OF
         PATRICIA DEE FERGUSON COY AND JOSE LUIS COY



                          From the County Court at Law
                              Bosque County, Texas
                             Trial Court No. CV18079


                           MEMORANDUM OPINION


       Appellant, Jose Louis Coy, and appellee, Patricia Dee Ferguson Coy, have filed a

joint motion to dismiss this appeal pursuant to settlement. See TEX. R. APP. P. 42.1(a)(2).

Dismissal of this appeal would not prevent a party from seeking relief to which they

would otherwise be entitled. The motion is granted, and the appeal is dismissed.

Further, pursuant to their joint motion, the parties will bear their own costs.




                                                 JOHN E. NEILL
                                                 Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion granted; appeal dismissed
Opinion delivered and filed November 18, 2020
[CV06]




In the Matter of the Marriage of Coy            Page 2